12/14/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. DA 22-0389


KELLY DEAN WORTHAN,

             Petitioner and Appellant,

      v.

STATE OF MONTANA,

             Respondent and Appellee.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including January 31, 2023, within which to prepare, serve, and file its

response brief.




RB                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         December 14 2022